—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.j, rendered December 19, 2000, convicting him of criminal possession of a weapon in the third degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s conviction arises from the theft of a handgun which his aunt kept locked in a box in her apartment. On appeal, he contends that the trial court improperly permitted a detective to testify that, following a conversation with the defendant’s cousin, he sought out the defendant to place him under arrest. We agree that the court erred in admitting this testimony because it implied that the defendant’s cousin, who was not called as a witness at trial, implicated the defendant in the theft of the gun (see People v Martinez, 269 AD2d 608; People v Elliott, 256 AD2d 418). However, the error was harmless in light of the overwhelming evidence of the defendant’s guilt, which included his confession (see People v Crimmins, 36 NY2d 230; People v Elliott, supra).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Florio, J.P., O’Brien, Krausman and Luciano, JJ., concur.